        Case 2:20-cv-00594-KG-SMV Document 40 Filed 04/15/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


ERIC RICHMANN,

                Plaintiff,
v.                                                             No.:    2:20-cv-00594-KG-SMV

BNSF RAILWAY COMPANY,
BOOKER AND JANE DOE MUNN, DOES 1 THROUGH 5,

                Defendants.

                 STIPULATED ORDER REGARDING CASE MANAGEMENT
                        Re: Causation and Damages Jury Trial Only

     THIS MATTER having come before the Court on the Stipulation of the parties, and the Court

finding that the parties’ Stipulation is in the substantial interest of justice and will facilitate the

timely and economical resolution of this matter in compliance with the Civil Justice Reform Act,

the Court hereby enters its ORDER as follows:

     1. Plaintiff’s Motion to Amend Personal Injury Complaint and Memorandum in Support
        [Docs. 33 and 34] shall be and hereby is WITHDRAWN by stipulation of the parties.

     2. No later than 14 days following entry of this Order, BNSF Railway Company shall file an
        Amended Answer in this matter admitting as to the negligence elements of (a) duty and
        (b) breach of duty.

     3. By stipulation, Defendants Booker Munn and Jane Doe Munn shall be and hereby are
        DISMISSED as defendants.

     4. By stipulation, the Court hereby FINDS and CONCLUDES that Booker Munn was the
        employee and/or agent of BNSF Railway Company working within the course and scope
        of his employment at the time of the May 16, 2017 occurrence which is the subject of
        Plaintiff’s Complaint [Doc. 1-2].

     5. BNSF Railway Company shall be and hereby is HELD vicariously liable for the acts and
        omissions of Mr. Booker Munn as alleged in Plaintiff’s Complaint [Doc. 1-2].

     6. By stipulation, Count II (¶¶ 28-29) of Plaintiff’s Complaint [Doc. 1-2] and any claim for
        punitive damages shall be and hereby is DISMISSED with prejudice.
         Case 2:20-cv-00594-KG-SMV Document 40 Filed 04/15/21 Page 2 of 2




      7. The Court’s Scheduling Order [Doc. 31] shall be and hereby is VACATED.

      8. No later than 30 days following entry of this Order, the parties shall jointly prepare and
         submit to the Court a revised Joint Status Report and Provisional Discovery Plan as to the
         remaining negligence issues of (c) causation of injuries/damages and (d) amount of
         damages.

      9. Allowable discovery on the remaining issues of negligence causation and damages shall
         be and hereby is limited to 6 depositions per side not exceeding 4 hours per deposition, 5
         additional interrogatories per side, 25 additional requests for admission per side and 10
         additional requests for production per side. No other fact discovery shall be permitted
         without leave of court on good cause shown.

      10. On or before September 3, 2021, the parties shall appear and participate in a private
          mediation with mediator Bruce McDonald.
      IT IS SO ORDERED.


                                               __________________________________________
                                               UNITED STATES DISTRICT JUDGE

STIPULATED AND APPROVED BY:

By:      /s/Julia E. McFall
         Julia E. McFall

ATKINSON, BAKER & RODRIGUEZ, P.C.
201 Third Street NW, Suite 1850
Albuquerque, NM 87102
Tel: (505) 764-8111
Fax: (505) 764-8374
Attorneys for Defendants BNSF Railway Company and Booker Munn

                 -AND-

By: /s/ Henry Cabrera (via email 4.12.2021)
        Henry G. Cabrera

CABRERA LAW FIRM
525 E. Lohman Ave., Suite B
Las Cruces, NM 88001
Tel: (575) 523-0114
Fax: (575) 366-8008
Attorneys for Plaintiff
